Citation Nr: 9902471	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  94-36 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a speech impediment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to 
November 1965.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which denied service connection for a 
speech impediment.


FINDING OF FACT

There is no competent medical evidence of a current speech 
impediment.


CONCLUSION OF LAW

The claim of entitlement to service connection for a speech 
impediment is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may be granted service connection for injury or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or condition.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  The preliminary question before the Board, 
however, is whether the veteran has presented a well grounded 
claim for service connection. To establish service 
connection, the veteran carries the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  
38 U.S.C.A. § 5107(a).  A well-grounded claim is one that is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  For a claim to be well grounded, there must 
be (1) competent medical evidence of a current disability; 
(2) lay or medical evidence, as appropriate, of incurrence or 
aggravation of a disease or injury in service; and (3) 
competent medical evidence of a nexus between the in-service 
disease or injury and the current disability.  Epps v. Gober, 
126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).

In the present case, the veteran contends that he suffers 
from a speech impediment as a direct result of dental work 
performed while in service.  The veteran claims that the Army 
failed to properly install a partial plate of the lower jaw 
resulting in the lower teeth being ground down and wires 
cutting into his mouth and jaw.  The veterans teeth were 
later filed and he was discharged with the wires still in his 
mouth.  A civilian dentist eventually extracted the veterans 
lower teeth.  The veteran believes that the loose partial 
plate caused his fillings to fall out and his good teeth to 
rot leading to the extractions.

The veterans service medical records are completely negative 
for any diagnosis for a speech impediment.  In February 1994, 
a VA dental examination was administered due to the veterans 
complaint of speech impairment attributed to his in service 
dental care.  The VA examiners diagnosis did not include a 
speech impediment.  In a VA examination conducted in April of 
1998, the VA examiner asked the veteran to speak, with his 
full upper denture in place, including sibilant sounds.  The 
examiner found the veterans speech to be good and easily 
understandable.  Although the veteran received dental 
treatment from his private dentist after his discharge, there 
are no private medical records denoting a diagnosis of a 
speech impediment.

The above findings disclose that there is no medical evidence 
establishing that the veteran suffers from a speech 
impediment.  The Board cannot rely solely on the veterans 
own statements because evidence of a current disability 
cannot be established by lay testimony.  Brewer v. West, 11 
Vet.App. 228 (1998); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 
Vet.App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet.App. 
141 (1992).  In consideration of the foregoing, the Board 
finds that the veteran has failed to meet his burden of 
submitting evidence of a well-grounded claim of entitlement 
to service connection for a speech impediment.

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps, 126 
F.3d at 1468.  As the Board is not aware of the existence of 
additional evidence that might well ground the veterans 
claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997).  That nothwithstanding, the Board 
views this discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim, and as an 
explanation as to why his current attempt fails.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a speech impediment is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
